                Case 1:20-cv-09500-LGS-SDA Document 18 Filed 02/12/21 Page 1 of 2




                                                                                            2/11/2021

                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                                 BRIAN KRIST
Corporation Counsel                              100 CHURCH STREET                                     Tel.: 212-356-2471
                                                 NEW YORK, NY 10007                            email: bkrist@law.nyc.gov




                                                                      February 11, 2021


        VIA ECF
        Hon. Stewart D. Aaron
        United States Magistrate Judge               Application GRANTED. The Clerk of Court is respectfully
        United States District Court                 requested to mail a copy of this Order to the pro se
         for the Southern District of New York       Plaintiff. SO ORDERED.
        United States District Courthouse            Dated: February 12, 2021
        500 Pearl Street
        New York, NY 10007

                       Re:    Davidson v. Brann
                              Dkt. No. 20-cv-09500 (LGS) (SDA)

        Your Honor,

                I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
        Counsel of the City of New York and counsel for the Defendants Cynthia Brann, Patsy Yang and
        Margaret Egan. I write to respectfully request two extensions of time: (1) a brief adjournment of
        the Defendant’s time to respond to the Plaintiff’s letter motion for a preliminary injunction in
        this action (ECF No. 13), from February 16, 2021 to February 23, 2021; and (2) an extension of
        the Defendants’ time to produce the Plaintiff’s medical records from Correctional Health
        Services (“CHS”) from February 16, 2021 to a date to be determined after the Plaintiff executes
        a HIPAA-compliant release.

                This is the Defendants’ first request for an extension. I was assigned this matter earlier
        today and respectfully request additional time to investigate the allegations raised in the
        Plaintiff’s letter motion, to obtain and produce the Plaintiff’s medical records from CHS,1 as

        1
          Because of the sensitive nature of the Plaintiff’s medical records, CHS has requested this
        evening – notwithstanding the Plaintiff’s apparent intent t place his alleged medical condition at
        issue in this action – that the Plaintiff execute a HIPAA-compliant release.
      Case 1:20-cv-09500-LGS-SDA Document 18 Filed 02/12/21 Page 2 of 2




ordered by the Court, and to prepare an appropriate response to the Plaintiff’s request for
preliminary injunctive relief. I will promptly send Plaintiff a HIPAA-compliant release for him
to execute so that I may obtain and produce his medical records. In the interim, I note that the
Plaintiff is being detained in a manner consistent with the Department of Correction’s (“DOC”)
established protocols for the prevention of Covid transmission within DOC facilities to ensure
inmate and staff safety.2 Indeed, I expect Defendants will dispute many of the allegations in
Plaintiff’s application for preliminary injunctive relief.

        I apologize for making this request after the time for doing so as set forth in Your
Honor’s individual rules. As the Plaintiff is an inmate in custody appearing pro se, I have not
been able to contact the Plaintiff to obtain his consent to this application.

       Thank you for your consideration of this request.


                                                   Respectfully,


                                                        /s/ Brian Krist
                                                   Brian Krist
                                                   Assistant Corporation Counsel

cc:    Willet Davidson
       B&C No. 3491905326
       Vernon C. Bain Center
       1 Halleck St
       Bronx, NY 10474




2
 DOC’s Covid-19 Action Plan is available at
https://www1.nyc.gov/site/doc/media/coronavirusap.page



                                               2
